UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-6669



In Re:   WILLIAM EUGENE WEBB,

                                                            Petitioner.




                 On Petition for Writ of Mandamus.
                      (5:06-cv-00096-FPS-JSK)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Eugene Webb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Eugene Webb petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court has recently denied the

petition.     Accordingly, because the district court has recently

decided Webb’s case, we deny the mandamus petition as moot.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -